COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 ERIC FLORES,                                   §               No. 08-16-00025-CR

                      Appellant,                §                 Appeal from the

 v.                                             §                120th District Court

 THE STATE OF TEXAS,                            §             of El Paso County, Texas

                       State.                   §               (TC# 20110D01621)

                                             §
                                           ORDER


       Pending before the Court is Appellant’s motion to reduce bond pending appeal. Under
Article 44.04(g), a defendant has the right to a separate, preferential appeal of the trial court’s
action in denying or setting a bond pending appeal.         See TEX.CODE CRIM.PROC.ANN. art.
44.04(g); Leonard v. State, No. 08-15-00163-CR, 2016 WL 684834 (Tex.App.--El Paso
February 19, 2016, no pet.); Ortiz v. State, 299 S.W.3d 930, 932 (Tex.App.--Amarillo 2009, no
pet). Such an appeal is separate from the appeal that the defendant takes from the judgment of
conviction and must be perfected by a separate notice of appeal. See Ortiz, 299 S.W.3d at 933.
Appellant has not filed a timely notice of appeal from the trial court’s order setting bond.
Because the order setting bond is not reviewable by motion filed in this appeal, we deny the
motion to reduce bond.
       IT IS SO ORDERED this 23rd day of June, 2016.

                                             PER CURIAM


Before McClure, C.J., Rodriguez, and Hughes, JJ.